DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-2, 5-7, and 9-20 (directed to species A(I) and B(I)) in the reply filed on 03 May 2021 is acknowledged.  The traversal is on the ground(s) that searching the two species in each group would not be a serious search burden because the species of Group A both require protruding ribs that prevent distal axial movement of the dose selector and the species of Group B both require interrupting the protruding rib. Upon reexamination of the claims, applicant’s arguments have been found to be persuasive. As such, the restriction requirement mailed 05 February 2021 is withdrawn completely.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 3c (Fig. 11); 32e (Fig. 13; 152, 153 (Fig. 16); 155, 135b, 135c (Fig. 17); 255, 256c (Fig. 18).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities: in claims 1 and 10, line 1 respectively, “A dose setting mechanism comprising;” should be “A dose setting mechanism comprising:” (semicolon replaced by a colon).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 12, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moller (US 2012/0277683).
Regarding claim 10, Moller discloses:
A dose setting mechanism (Fig. 3; ¶0038 – “partly exploded view of the dose setting mechanism”) comprising; a dose knob (4); a dose selector (5); a radial projecting rib (27) positioned circumferentially on an inside surface of the dose selector (5) (Fig. 4; ¶0053 – “slanted ribs 27 in the scale drum 5 near the top,” where one slanted rib 27 is interpreted as a radial projecting rib inside the dose selector 5); and a snap element (6) comprising a first protrusion (29) and a second protrusion (29) (¶0053 – the first and second protrusions are the “two flexible arms 29,” where the driver 6 is interpreted as a snap element because it provides a “spring function” as arms 29 try to straighten out during use of the device, as described in ¶0056); wherein engagement of the second protrusion (29) with the radial projecting rib (27) prevents distal axial movement of the dose selector (5) (Figs. 5, 6; ¶0056 – during piston engagement and dose delivery, “the flexible arms 29 on the driver 6 has been bended due to the interaction with the slanted surfaced 27 on the ribs inside the scale drum 5, and they now apply an axial 5 and the driver 6, when they try to straighten out and gain there initial form.” This engagement between interpreted dose selector 5 and interpreted snap element 6 prevents further distal movement of dose selector 5 with respect to the snap element 6. Examiner notes that the reference point for the limitation “prevents distal axial movement of the dose selector” is not defined by the claim and as such the reference point is being broadly interpreted as the snap element/driver 6).  
Regarding claim 12, Moller discloses:
The dose setting mechanism of claim 10 where the first protrusion (29) is in axial alignment with the second protrusion (29) (Fig. 4 – both protrusions are arms 29 that are positioned at the same place along the axis of the device 1 as a whole and the snap element 6).  
Regarding claim 19, Moller discloses:
The dose setting mechanism of claim 10 where the dose selector (5) further comprises a maximum dose hard stop (¶0032 – “a window or a magnifier can also act as a stop for the maximum settable dose by having an inward reaching protrusion cooperating with the scale drum,” where the scale drum 5 is being interpreted as the dose selector).  
Regarding claim 20, Moller discloses:
The dose setting mechanism of claim 10 where the dose selector further comprises a zero dose hard stop (23; Fig. 2; ¶0059 – “the stop surface 23 on the scale drum 6” represents “the number "0" [is] displayed through the window 35 in the housing 2,” meaning stop surface 23 represents a zero dose hard stop).
Allowable Subject Matter
Claims 1-9 are allowable if amended to correct the informality of claim 1 indicated under Claim Objections.
Claims 11 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Jorgensen et al (US 2011/0270214), fails to disclose or make obvious a device as described in claim 1. Specifically, Jorgensen fails to disclose or make obvious a 
The closest prior art of record, Moller (US 2012/0277683), fails to disclose or make obvious a device as described in claim 11. Specifically, Moller fails to disclose or make obvious a dose setting mechanism, in combination with the other elements of the claim, where “the radial projecting rib further comprises a cut-out that is positioned in alignment with a dose stop that corresponds to one of a finite set of predetermined fix dose settings.” Instead, Moller teaches a flexible dose setting member in the form of a scale drum (5; Fig. 2) with fixed ribs (27; Fig. 4).
The closest prior art of record, Moller, fails to disclose or make obvious a device as described in claims 14 and 16. Specifically, Moller fails to disclose or make obvious a dose setting mechanism, in combination with the other elements of the claim, where “the second protrusion is aligned with a cut-out in the radially projecting rib” during dose delivery. Instead, Moller teaches a first and second protrusion (29; Fig. 4) without any cutouts that stay in engagement with a radially projecting rib (27) during dose delivery. 
The closest prior art of record, Moller, fails to disclose or make obvious a device as described in claim 15. Specifically, Moller fails to disclose or make obvious a dose setting mechanism, in combination with the other elements of the claim, where “the radially projecting rib comprises a plurality of cut-outs that are axially aligned to a plurality of dose stops positioned on an inside surface of the dose selector, where each dose stop corresponds to one of a finite set of predetermined fix dose settings.” Instead, Moller teaches a first and second protrusion (29; Fig. 4) without any cutouts that work with a flexible dose setting member in the form a scale drum (5).
The closest prior art of record, Moller, fails to disclose or make obvious a device as described in claim 18. Specifically, Moller fails to disclose or make obvious a dose setting mechanism, in combination with the other elements of the claim, where “the second protrusion will abut a proximal side of the radially 
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1, 11, 14-16, and 18. Claims 2-9, 13, and 17 disclose allowable subject matter for incorporating the above limitations due to their respective dependencies on claims 1, 11, and 15. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keitel (US 10,688,247) discloses an injection device with a floating spine, dose selector, and snap element with the elements of the claims but does not qualify as prior art due to being owned by a common inventor and assignee and being a 35 U.S.C. 102(b)(1) exception.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783